P-1 05/11 SUPPLEMENT DATED MAY 1, 2011 TO THE PROSPECTUS DATED DECEMBER 1, 2010 OF FRANKLIN GLOBAL REAL ESTATE FUND (Franklin Global Trust) The prospectus is amended as follows: I. The second paragraph on page 4 under “Fund Summary – Principal Investment Strategies" is revised as follows: Under normal market conditions, the Fund expects to be invested predominantly in equity securities, primarily common stocks. The Fund is a "non-diversified" fund, which means it generally invests a greater portion of its assets in the securities of one or more issuers and invests overall in a smaller number of issuers than a diversified fund. For purposes of pursuing its investment goal, the Fund may enter into currency forwards for hedging purposes to manage currency risks and exposure. The use of these derivative transactions may allow the Fund to obtain net long or net negative (short) exposure to selected currencies. II. The “Fund Summary – Principal Risks – Derivatives Instruments" section on page 5 is revised as follows: Derivative Instruments The performance of derivative instruments depends largely on the performance of an underlying currency, security or index and such derivative instruments often have risks similar to their underlying instrument, in addition to other risks.
